t c summary opinion united_states tax_court d lloyd and betty thomas petitioners v commissioner of internal revenue respondent docket no 3672-00s filed date d lloyd and betty thomas pro sese brlizabeth owen for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure after concessions by the parties ’ the issues for decision are as follows whether petitioners may exclude from gross_income disability benefits received by petitioner d lloyd thomas we hold that petitioners may exclude such benefits whether petitioners received interest on an overpayment of income_tax for we hold that petitioners received such interest background some of the facts have been stipulated and they are so found petitioners resided in copperas cove texas at the time that their petition was filed with the court at all relevant times petitioners utilized the cash_receipts_and_disbursements_method of accounting in computing their taxable_income see sec_446 petitioners concede that in they were credited with interest on overpayments of income_tax for and in the amounts of dollar_figure dollar_figure and dollar_figure respectively as determined by respondent in the notice_of_deficiency respondent concedes that the deficiency determined in the notice_of_deficiency dollar_figure is overstated because of a computational error and that the correct amount of the deficiency is dollar_figure the parties agree that adjustments to petitioners’ ira deduction and schedule a deductions are computational matters the resolution of which depends on our disposition of the two disputed issues identified above a disability benefits petitioner d lloyd thomas petitioner was employed by the texas department of criminal justice as an associate clinical psychologist from date through date in or about date petitioner suffered a herniated disk petitioner’s injury was sufficiently severe as to require bed rest and home confinement for a continuous period of time that extended through date during the first months of his 6-month absence from work petitioner utilized his accumulated sick leave and annual leave after exhausting his leave petitioner began receiving disability benefits for the period from april through date petitioner received disability benefits in the amount of dollar_figure petitioner received disability benefits pursuant to a plan of disability insurance that was sponsored by his employer however the premiums for such insurance were paid solely by petitioner with after-tax_dollars in this regard petitioner specifically elected in date not to pay the premiums for disability insurance with pre-tax dollars pursuant to premium conversion this election remained in effect throughout petitioners did not report on their federal_income_tax return the disability benefits received by petitioner in in the notice_of_deficiency respondent determined that such benefits were includable in petitioners’ gross_income for the year in issue b interest_income petitioners overpaid their income_tax for after a portion of the overpayment was apparently paid to another federal_agency see sec_6402 a balance of dollar_figure remained as a credit in petitioners’ account of this amount dollar_figure was subsequently applied against petitioners’ federal_income_tax liability for thereby leaving a balance of dollar_figure in this regard petitioners received a notice from respondent dated date explaining how respondent applied the overpayment this notice stated in part as follows how we applied your overpayment amount of overpaid tax on your return dollar_figure amount of interest you earned on overpayment dollar_figure total amount due you dollar_figure total amount applied dollar_figure amount you will receive as a refund dollar_figure any interest due you will be added on or about date respondent issued a refund check to petitioners in the amount of dollar_figure this amount consisted of tax in the amount of dollar_figure and interest in the amount of dollar_figure respondent’s transcript of petitioner’s account for shows that petitioners were credited with interest on the overpayment for as follows continued - - petitioners reported no interest_income on their federal_income_tax return respondent determined that petitioners received interest in in the amount of dollar_figure on their overpayment of income_tax for discussion a disability benefits as a general_rule sec_104 excludes from an employee's gross_income amounts received through accident_or_health_insurance for personal injuries or sickness however the section provides an exception for amounts received by an employee to the extent such amounts either are paid_by the employer or are attributable to employer contributions that were not includable in the employee's gross_income sec_105 coordinates with sec_104 rabideau v commissioner tcmemo_1997_230 as a general_rule sec_105 provides that amounts received by an employee through continued date amount dollar_figure dollar_figure dollar_figure dollar_figure see 34_tc_407 disability_income is received through accident_or_health_insurance for personal injuries or sickness within the meaning of sec_104 see also sec_105 for purposes of sec_104 and sec_105 amounts received under an accident_or_health_plan for employees are treated as amounts received through accident_or_health_insurance chernik v commissioner tcmemo_1999_313 -- - accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are either paid_by the employer or are attributable to contributions by the employer that were not included in the employee's gross_income at trial we had the opportunity to observe petitioner evaluate his demeanor and assess his credibility we found petitioner to be a credible witness and we have no reason to question his veracity petitioner's testimony provides the evidentiary basis for our finding that petitioner specifically elected in date not to pay the premiums for his disability insurance with pre-tax dollars pursuant to premium conversion on brief respondent states as follows the determinative factual issue in this case is whether the premiums were contributed by petitioner on a pre-tax or after-tax basis if they were paid out of pre-tax monies as respondent contends then the disability benefits received by petitioner would be taxable if on the other hand the disability insurance premiums were paid out of after-tax_dollars as petitioners contend then the disability benefits received by petitioner would not be taxable in view of our finding that petitioner paid the premiums for his disability insurance with after-tax_dollars we hold that the disability benefits received by petitioner in are excludable from gross_income for that year sec_104 accordingly respondent’s determination to the contrary is not sustained b interest_income petitioners admitted at trial that they received a refund check from respondent in and that such check pertained to the taxable_year however petitioners contend that they did not receive any interest in this regard petitioners rely on that part of the respondent’s notice dated date stating amount of interest you earned on overpayment sdollar_figure according to petitioners this statement demonstrates that they neither received nor were credited with any interest on their overpayment of income_tax we disagree petitioners read the notice dated date myopically that notice clearly states that in addition to the dollar_figure of tax that petitioners would receive as a refund any interest due you will be added in that regard the record clearly demonstrates that respondent did in fact add interest to petitioners’ refund specifically dollar_figure which was part of the dollar_figure check that was issued on or about date accordingly we hold that petitioners failed to report interest_income in the amount of dollar_figure respondent’s determination is sustained reviewed and adopted as the report of the small_tax_case division --- - in order to give effect to our disposition of the disputed issues as well as the parties’ concessions decision will be entered under rule
